                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

 TERRY LAMAR McCOY                                                            PETITIONER


 v.                             Case No. 4:19-cv-00910-LPR


 LAFAYETTE WOODS, et al.                                                   RESPONDENTS

                                        JUDGMENT

       Consistent with the Order that was entered on this day, it is considered, ordered, and

adjudged that Plaintiff’s Petition for Writ of Habeas Corpus is DISMISSED without prejudice.

       IT IS SO ADJUDGED this 9th day of March 2020.



                                                       ________________________________
                                                       UNITED STATES DISTRICT JUDGE
